Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's reply of 12/22/2020 has been entered. Applicant’s amendments to the Abstract and Specification have overcome each objection previously set forth in the Non-Final Office Action mailed 09/29/2020. The examiner will address applicant's remarks at the end of this office action.
Specification
The abstract of the disclosure is objected to because it appears to be a copy of certain claim language (new claims 24 and 25), while not fully disclosing the technical nature of the invention.  Since the majority of the Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: New claim 24 describes preventing functioning of at le.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Fundamentally, the scope of the claim is not clear because it depends to a canceled claim. This claim was reviewed as to be dependent to claim 11 and a further 35 U.S.C. § 103 rejection is included below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8, 11, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler (20140187190), hereinafter Schuler, in view of Imai (20180139056), hereinafter, Imai.
Regarding claim 1, Schuler first describes creating, at a computer aided dispatch (CAD) device, an incident record, when discussing “an advertisement that there has been ‘CAD’ generates an incident ID and registers it in incident database”, at [0032 - 0033, and Figure 2.]  Schuler describes the type of incident, at [0023]: “here an `incident` may be an emergency situation, such as a fire, or an ongoing crime.”  Schuler describes the CAD identifying devices “at the incident location” at [0032], and monitors one or more responders as follows; “the time between the arrival of at least one first responder at the incident”, at [0027], and “a first responder on scene”, at [0029.]    
Schuler utilizes an incident ledger operated by a plurality of validation nodes to maintain incident records of incidents handled by a computer aided dispatch system, and an Internet of Things (IoT) distributed ledger operated by a plurality of second validation nodes to maintain a list of registered IoT devices to affiliate with an incident when discussing the CAD managed public-safety domain, and a separate non-public IoT device domain.  The public domain is “a dispatch controller forming part of the public safety communications network”, at [0002], and a  “private data-capture system”, at [0004.]  Figure 3, of Schuler, illustrates the public safety domain, including CAD and incident database, as well as non-public safety devices linked together (domain A server.)  These two, separate, data capture device domains allow sharing of incident information and undergo a series of request/authorization/authentication steps to interact as Schuler details as follows.
Initially, “at incident scene, there is therefore a need to securely and rapidly access, activate, and deliver incident related media and information from both PS (public safety) and private devices to the PS response team.”  See [0026.]  “At incident scene, there may be an advertisement of the fact that there has been an incident. The purpose of the advertisement is to notify first and second data-capture devices 120 and 122 that there is 
The above steps of identifying devices (discover) and sending information is detailed in Schuler and describes the first ledger response from the distributed incident ledger, the ledger response indicating that the incident record included in the ledger request was accepted and added into the distributed incident ledger after being validated by the plurality of validation nodes, and the second ledger response including information identifying one or more of the registered IoT devices located within the geofence boundary or assigned to the one or more responders assigned to the incident; determining, at the CAD device, an IoT device from the identified one or more of the registered IoT devices to be added to the incident record; and sending, at the CAD device, an affiliation invitation to the IoT device.
Schuler’s Figure 2 “describes an embodiment where a Computer Aided Dispatcher (CAD) co-ordinates incident detection and device discovery.”  See [0032 and Figure 2.]  First, “the CAD may identify non-PS devices (NPSDs) at the incident location, such as first data-capture device and second data-capture device”, at [0032.]  Now, “CAD is then 
Not disclosed by Schuler is a first ledger request including the incident record to a distributed incident ledger operated by a plurality of validation nodes and an Internet of Things (IoT) distributed ledger operated by a plurality of second validation nodes to maintain a list of registered IoT devices to affiliate with an incident.
However, Imai discloses data sharing in a distributed network that shares event information among node devices.  Imai uses “IoT devices”, and information collected therefrom is “shared in a distributed file sharing network, which is an example of a distributed data sharing network. The distributed file sharing network is constituted by IoT gateways integrated with or separated from the IoT devices.”  See [0027.]  Note that the Specification, at [0019.]  Imai also aptly describes this system, at [0007], as “a node device included in a distributed data sharing network, and shares, by using a blockchain, a piece of event information related to an event generated in a terminal, among node devices included in the distributed data sharing network, where the blockchain is a continuously growing list of blocks which are linked and secured using cryptography.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a distributed network as described in the method of Imai for the incident data sharing method of Schuler because this provides a fast and search and retrieve for requested data.  This method further provides a highly secure file sharing space allowing any authorized user to access the system.  This is the goal stated in the present application.
Regarding claim 2, the combination of Schuler and Imai disclose all the limitations of claim 1, above.  Schuler further discloses receiving an affiliation invitation response from the IoT device, when detailing the authentication and authorization process between the public domain servers and non-public, i.e., private servers. See [0050 and Figure 4.]  These private servers are private domains, with private data-capture devices. The process describes a mutual authentication between a first-responder and non-public server, at [0061.] An access token is granted (response received) and then allows the first responder to stream data from the data-capture device.
Regarding claim 3, the combination of Schuler and Imai disclose all the limitations of claim 2, above.  Schuler further discloses further add the IoT device to the incident record in the distributed incident ledger, when detailing the data-capture device is in the domain of the server of the non-public safety network.  See [0022.] In other words, a network of private devices is logged into and recognized as part of the public domain. [See 0025.] Information from these private devices, and public devices, at [0024], are accessible to the first responder. See [0026.]  Schuler mentions geo-location and geofence boundary at [0034.]
Regarding claims 4 and 5, the combination of Schuler and Imai disclose all the limitations of claim 3, above.  Schuler further discloses receiving, at the CAD device, an IoT data request from a computing device associated with the one or more responders assigned to the incident, when describing actions relating the first responder.  “A first responder may be able to receive information, such as pictures, which are sent from the cameras to the first responder's mobile communication device.  The first responder may receive the information via the dispatch controller of the public safety communications network.”  See [0003.]  “If a mobile communication device of a PS responder at an incident scene receives an access token, that mobile communication device is able to access another device, such as a non-PS device or a non-PS domain server, from which a data stream may then be received.”  See [0035.]
Regarding claim 6, the combination of Schuler and Imai disclose all the limitations of claim 5, above.  Schuler further discloses further comprising adding the received IoT data from the IoT device to the incident record in the distributed incident ledger; when 
Regarding claim 8, the combination of Schuler and Imai disclose all the limitations of claim 1, above.  Schuler further discloses wherein the step of assigning attributes to the incident record comprises assigning an environment to the incident record; noting that environment is described in the present application as “whether the IoT device is located indoors or outdoors” at Specification [0023.] This claim is satisfied in Schuler at [0024] when describing devices that may be mounted on a building or post. 
Regarding claim 11, Schuler further discloses sending, at an Internet of Things (IoT) device, a ledger request to a distributed incident ledger operated by a plurality of validation nodes to maintain incident records of incidents handled by a computer aided dispatch system, the ledger request including a query for identifying incidents to which the IoT device can be affiliated when further detailing the actions for devices to associate with incidents.  First, Schuler describes the CAD (dispatch controller) receiving “a token from a server of a non public-safety network, at a time of occurrence of an incident. The token allows access to at least one data-capture device in a domain of the server of the non public-safety network, and the token has an association with the incident.”  See [0022.]  Noting that the token is the result of a request and a validation process as described above.  Schuler continues, “the dispatch controller then receives a data stream from the at least one data-capture device”, at [0022], further signifying that request and verification have occurred.  Schuler observes, “some or all of the data-capture devices will be non-PS devices. Those data-capture devices may be a in a private network, and may be connected to a domain server of a private domain. Prior to occurrence of the 
Schuler also discloses, at [0050 and Figure 4], that the non-PS device domain servers “perform authentication and authorization, and generate and issue one or more access tokens.”  This means that the devices themselves are alerting of an incident and by sending a token, are initiating the request and associating process.  
Regarding claim 13, the combination of Schuler and Imai disclose all the limitations of claim 11, above.  Not disclosed by Schuler is wherein the step of validating the request comprises validating the request using the distributed incident ledger.  
However, Imai discloses data sharing in a distributed network that shares event information among node devices.  Imai uses “IoT devices”, and information collected therefrom is “shared in a distributed file sharing network, which is an example of a distributed data sharing network. The distributed file sharing network is constituted by IoT gateways integrated with or separated from the IoT devices.”  See [0027.]  Note that the instant application discusses this distributed ledger and describes one form as being a block chain system.  See Specification, at [0019.]  Imai also aptly describes this system, at [0007], as “a node device included in a distributed data sharing network, and shares, by using a blockchain, a piece of event information related to an event generated in a terminal, among node devices included in the distributed data sharing network, where the  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a distributed network as described in the method of Imai for the incident data sharing method of Schuler because this provides a fast and search and retrieve for requested data.  This method further provides a highly secure file sharing space allowing any authorized user to access the system.  This is the goal stated in the present application.
Regarding claim 15, the combination of Schuler and Imai disclose all the limitations of claim 11, above.  Also disclosed by Schuler is the distributed incident ledger via a computer aided dispatch (CAD) device.  First, a “Computer Aided Dispatcher (CAD) co-ordinates incident detection and device discovery”, and, “the CAD may identify non-PS devices (NPSDs) at the incident location.” See [0032.]  Schuler best summarized CAD at [0033 and Figure 2]; “the CAD is then in a position to co-ordinate linking various devices, which may be done `pre-arrival`, i.e., before a PS wireless communication device arrives at the incident scene. The CAD generates an incident identification (ID), such as a serial number, and then registers the incident ID in an incident database. The CAD sends to a PS `Authentication and Authorization Server` (PSAA): (i) the incident ID; and (ii) identification details of NPSDs that the CAD has detected in the vicinity of the incident location.”  
Regarding claim 20, Schuler’s Figure 2 further discloses and describes “an embodiment where a Computer Aided Dispatcher (CAD) co-ordinates incident detection and device discovery.”  See [0032 and Figure 2.]  First, “the CAD may identify non-PS .

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler, in view of Imai, further in view of Booz (20170279774), hereinafter, Booz.
Regarding claim 21, Schuler discloses an IoT ledger, affiliating with an incident, and, sending a ledger response when detailing data streaming during an incident.  First, Schuler describes the CAD (dispatch controller) receiving “a token from a server of a non public-safety network, at a time of occurrence of an incident. The token allows access to 
Not disclosed by Schuler is a first ledger request including the incident record to a distributed incident ledger operated by a plurality of validation nodes and an Internet of Things (IoT) distributed ledger operated by a plurality of second validation nodes to maintain a list of registered IoT devices to affiliate with an incident.
Not disclosed by Schuler is a registration request of a new IoT device including attributes of the new IoT device, and, whether to accept the registration request of the new IoT device and the attributes of the new IoT device based on predefined policies configured at the IoT distributed ledger; in response to determining to accept the registration request of the new loT device and the attributes of the new IoT device, registering the new IoT device by updating the loT distributed ledger with attributes of the new loT device and responsively sending a registration response to the IoT gateway.
However, Imai discloses data sharing in a distributed network that shares event information among node devices.  Imai uses “IoT devices”, and information collected therefrom is “shared in a distributed file sharing network, which is an example of a distributed data sharing network. The distributed file sharing network is constituted by IoT gateways integrated with or separated from the IoT devices.”  See [0027.]  Note that the instant application discusses this distributed ledger and describes one form as being a block chain system.  See Specification, at [0019.]  Imai also aptly describes this system, at [0007], as “a node device included in a distributed data sharing network, and shares, by using a blockchain, a piece of event information related to an event generated in a terminal, among node devices included in the distributed data sharing network, where the blockchain is a continuously growing list of blocks which are linked and secured using cryptography.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a distributed network as described in the method of Imai for the incident data sharing method of Schuler because this provides a fast and search and retrieve for requested data.  This method further provides a highly secure file sharing space allowing any authorized user to access the system.  This is the goal stated in the present application.
However, Booz discloses a method for an entity to identify and autonomously contract via a blockchain database.  Booz describes the registration process at [0010 and Figure 3.]  Furthermore, Booz adds, “host device may be registered with device registry. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the registration method described in Booz for the incident data sharing method of Schuler because this provides an efficient way to associate devices into host domains to then process the wide assortment of data that is now available.  This method also provide a transparent and decentralized ledger in a secure manner; adding the desired traits as described above.  
Regarding claim 22, the combination of Schuler, Imai, and Booz disclose all the limitations of claim 21, above.  Further disclosed by Schuler is wherein the attributes of the new IoT device include one or more of: a description of the IoT device; when .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler, in view of Imai, in view of Booz, further in view of Philbin (20170289350), hereinafter, Philbin.  
Regarding claim 23, the combination of Schuler, Imai, and Booz disclose all the limitations of claim 21, above.  Not disclosed is a uniform resource locator (URL) and an alias associated with the identified one or more IoT devices.
However Philbin discloses an emergency response system with devices that “may include the short URL (e.g., in place of, or in addition to a caller ID number) allowing the responder to access and view medical information about the subscriber on the emergency responder device”, at [0040.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a URL as described in the method of Philbin for the incident data sharing method of Schuler because this provides a shortcut method to access a device or site that has the needed data.  It affords fast and easy access to data that is needed during these urgent situations.  

Response to Amendment
Applicant’s first argument begins on page 10 and discusses rejection of claims 16 – 19 under 35 U.S.C. § 101.  Applicant’s cancellation of claims 16 – 19 has rendered this rejection moot, and thus, the rejection is withdrawn.


For Step 2A, Prong Two, of the analysis, the claims recite additional elements that integrate this judicial exception into a practical application. Particularly, Examiner points to the following, additional elements that, in combination, amount to more than mere instructions for one to practice the invention using computers:
at an IoT device; 
from a distributed incident ledger operated by a plurality of validation nodes to maintain incident records of incidents handled by a computer aided dispatch system; and,
IoT data captured by the IoT device.
Based on the foregoing analysis, Examiner has concluded that the claimed invention is not directed to a judicial exception and qualifies as eligible subject matter under 35 U.S.C. 101 analysis at Step 2A, Prong Two, as described in the 2019 PEG. 


Applicant’s next arguments, continuing on page 10, discuss rejection of claims 1 - 19 under 35 U.S.C. § 102(a)(1). With respect to the rejection(s) of previous claim(s) 1 – 19 and included amendments, consideration has been made and the arguments are moot in view of the new grounds of rejections applied to the claims.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171.  The examiner can normally be reached on M-Th 7am-530pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687